Name: 77/190/EEC: Commission Decision of 26 January 1977 implementing Directive 76/491/EEC regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  economic analysis;  oil industry;  prices
 Date Published: 1977-03-05

 Avis juridique important|31977D019077/190/EEC: Commission Decision of 26 January 1977 implementing Directive 76/491/EEC regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community Official Journal L 061 , 05/03/1977 P. 0034 - 0051 Finnish special edition: Chapter 12 Volume 1 P. 0162 Greek special edition: Chapter 12 Volume 1 P. 0206 Swedish special edition: Chapter 12 Volume 1 P. 0162 Spanish special edition: Chapter 12 Volume 3 P. 0006 Portuguese special edition Chapter 12 Volume 3 P. 0006 COMMISSION DECISION of 26 January 1977 implementing Directive 76/491/EEC regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community (77/190/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/491/EEC of 4 May 1976 regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community (1), and in particular Article 7 thereof, Whereas under the said Article 7 the Commission shall adopt implementing provisions regarding inter alia the form, the content, and all other aspects of the communications provided for in Article 1; Whereas Article 2 (2) thereof provides that within the first 45 days of each quarter, the Member States shall communicate to the Commission a list of the individuals and undertakings supplying them with the information necessary to enable them to fulfil their obligations pursuant to Article 1; Whereas Article 3 thereof provides that the information shall be presented in such a way as to give as representative a picture as possible of each Member State's oil market; Whereas it is necessary to standardize the technical aspects of the information system and to obtain comparable and consistent data, and therefore identical model questionnaires should be used and the content of the communications to be made should be standardized, HAS ADOPTED THIS DECISION: Article 1 The information to be communicated by the Member States to the Commission, in accordance with Article 1 of Directive 76/491/EEC, shall be drawn up according to the model questionnaires set out in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 January 1977. For the Commission Guido BRUNNER Member of the Commission (1)OJ No L 140, 28.5.1976, p. 4. ANNEX MODEL QUESTIONNAIRES WHICH THE MEMBER STATES ARE TO SEND TO THE COMMISSION OF THE EUROPEAN COMMUNITIES Table 1 : Crude oil prices, Table 2 : Crude oil supply cost (cif), Table 3 : Prices of imported petroleum products, Table 4 : Consumer prices of petroleum products, Table 5 : Inland market net sales proceeds, Table 6 : List of reporting individuals and undertakings. >PIC FILE= "T0010523"> Commentary on Table 1 CRUDE OIL PRICES Each of lines 1 to 16 inclusive relates to information for a particular type of imported crude oil, for the quarter concerned, excluding crude oils in transit to other Member States or destined for third countries. Line 20 "Other imported crude oils" is for the total of crude oils imported in the quarter concerned from third countries which do not appear in lines 1 to 16 inclusive, and from other Member States. Fob prices mean the prices actually invoiced at the port of loading. The cif value is to be calculated free at port of discharge. The cif price includes the fob price, the cost of transport, the total of insurance and certain charges linked to crude oil transport operations (duties or fees on loading, lighterage). To be excluded from cif prices are customs duties, demurrage, port dues and all other charges borne by the reporting State. Fob and cif prices are those which have actually been paid by the undertakings, or those which they expect to have to pay, after deduction of rebates. The incedence upon prices of the credit period allowed for payment is fixed at 30 days. When payment terms exceed this reference period, prices will be adjusted to the equivalent price levels at 30 days credit ; by convention an extra month's credit is taken as equivalent to a 1 % reduction in price. Prices shall also be adjusted to correspond to the nominal API gravity of each of the crude oils listed in Table 1, on the basis of the following factors: - eastern hemisphere crude oils : increase or reduction by three US cents per barrel for each degree API respectively above or below the nominal gravity, - western hemisphere crude oils : increase or reduction by 12 US cents per barrel for each degree API respectively above or below the nominal gravity. These adjustments shall only be made for whole API degrees ; fractions of API degrees may be ignored. When prices are expressed at point of origin in a currency other than the American dollar, price indications shall be expressed in US dollars calculated by the individuals and undertakings reporting according to the accounting procedures used by each of them. Prices shall be rounded to the nearest US cent. Total volume means the grand total of bill of lading quantities of each type of crude oil imported during the quarter. Average fob or cif prices mean the average quarterly prices weighted by quantities. The range in fob and cif prices means price indications presented in the form of a range containing figures representative of the two extreme deciles of the series of crude oil prices listed in lines 1 to 16 inclusive. It will not be necessary to indicate fob and cif price variations in the case of line 20. Average fob and cif prices, and fob and cif price variations, will be calculated by reference to the most appropriate exchange rates so as to provide the most representative indications of the prices of crude oils. The average quarterly dollar exchange rate will be shown at the foot of Table 1. Table 1 will be forwarded be each Member State to the Commission at the latest by the following dates: - for information relative to the period 1 January to 31 March of each year, 15 May following, - for information relative to the period 1 April to 30 June of each year, 15 August following, - for information relative to the period 1 July to 30 September of each year, 15 November following, - for information relative to the period 1 October to 31 December of each year, 15 February of the following year. >PIC FILE= "T0010524"> Commentary on Table 2 CRUDE OIL SUPPLY COST (cif) Lines 1 and 2 concern the entire crude oil supply in the quarter concerned, i.e. the total of imported crude oils shown in Table 1, plus crude oil produced locally. Crude oils in transit to other Member States or destined for third countries are to be excluded. Thus entire crude oil supply means total supply including: - "final" imports, i.e. destined in principle for domestic consumption, - "temporary" imports, i.e. crude oil imports made by or for account of companies established in the reporting country whose refined products will either be exported to a Member State of the Community, or directed into domestic consumption. Imports made for account of companies located outside the reporting country and destined after processing to be exported as products to non-member States are to be excluded, - local production of crude oil. Average cif cost means the weighted average quarterly cost of all oils supplied. The concept of cif cost is defined in the same way as that shown in Table 1. The import value of the crude oil produced in a Member State is to be calculated free at port of discharge, or free at frontier, i.e. at the moment when the crude oil falls under the custom's jurisdiction of the importing country. The values of crude oils produced and consumed in a reporting Member State shall be the transfer prices or the acquisition values for accounting purposes. The average cif cost will be calculated by reference to the official market exchange rates (1) so as to provide the most representative indications of supply costs. The average quarterly dollar exchange rate will be shown at the foot of Table 2. The figures in line 2 will be based on the most appropriate conversion factors. Table 2 will be forwarded by each Member State to the Commission at the latest by the following dates: - for information relative to the period 1 January to 31 March of each year, 15 May following, - for information relative to the period 1 April to 30 June of each year, 15 August following, - for information relative to the period 1 July to 30 September of each year, 15 November following, - for information relative to the period 1 October to 31 December of each year, 15 February of the following year. (1)Published daily in the Official Journal of the European Communities. >PIC FILE= "T0010525"> Commentary on Table 3 PRICES OF IMPORTED PETROLEUM PRODUCTS Each of lines 1 to 5 inclusive concerns information for a petroleum product imported from third countries and from another member country of the Community, for the quarter concerned, excluding quantities in transit to other Member States or destined for third countries. Petroleum products means materials of which the technical quality specifications applied on the international market, or in each Member State, properly fall under one of the product designations which appear in lines 1 to 5 inclusive. Total quantity imported means the grand total of the quantities appearing in the bills of lading, and extracted from equivalent documents, relating to imports of each product. Average price means the average for the quarter of prices weighted by quantities. The import price is calculated free at port of discharge, i.e. at the moment when the products fall under the custom's jurisdiction of the reporting country. Import values include the fob prices, the cost of transport, the total of insurance and certain charges related to unloading operations. To be excluded from import prices are any duties and taxes on the products, and all cost elements which affect the products after discharge in a port, or after crossing a frontier. Price range means price indications presented in the form of a range containing figures representative of the two extreme deciles of the series of prices. Average prices and price ranges are to be expressed in US dollars per tonne ; they will be calculated by reference to the official market exchange rates (1). Figures will be rounded to the nearest US cent. The average quarterly rate of exchange will be shown at the foot of Table 3. The conversion into tonnes of data expressed in barrels, and conversely, should be carried out using the following conversion factors: >PIC FILE= "T0010526"> Table 3 will be forwarded by each Member State to the Commission at the latest by the following dates: - for information relative to the period 1 January to 31 March of each year, 15 May following, - for information relative to the period 1 April to 30 June of each year, 15 August following, - for information relative to the period 1 July to 30 September of each year, 15 November following, - for information relative to the period 1 October to 31 December of each year, 15 February of the following year. (1)Published daily in the Official Journal of the European Communities. >PIC FILE= "T0010527"> Commentary on Table 4 CONSUMER PRICES OF PETROLEUM PRODUCTS Each of lines 1 to 8 inclusive is for information on the consumer prices of petroleum products for certain categories of consumer on a particular date. Petroleum products means materials of which the technical quality specifications applied on the international market, and in each Member State, fall under one of the product names in lines 1 to 8 inclusive. Appendices A, B and C hereto set out the names and technical specifications of the corresponding petroleum products in each of the Member States. Prices for certain categories of consumer means: - pump prices in the case of fuels for road transport purposes, - delivered prices to small consumers, i.e. for deliveries of 2 000 to 5 000 litres, in the case of fuels for domestic heating purposes, except for regular kerosene deliveries of 1 000 litres, - delivered consumer prices for offtakes of less than 2 000 tonnes per month, or less than 24 000 tonnes per year, in the case of industrial fuels. Maximum prices means the maximum selling prices, both inclusive and net of duty and tax, whether published or not, for a product intended for a particular category of consumer, as fixed by the authorities or by agreements between the authorities and the companies. Data on maximum prices will relate to those in force on the first day following the quarter concerned. Real prices means the true consumer prices in force on a date close to the 15th of the month following the quarter concerned: - average real price for each of the products in lines 1 to 8 inclusive means the price most frequently charged, i.e. the modal or, failing that, the weighted average of the series of prices, both including and excluding duties and taxes, - range of real duties charged means the lowest and the highest price charged, net of duty and tax, for each of the products in lines 1 to 8 inclusive (1). The Member States shall forward Table 4 to the Commission within the 30 days following the 15th of the month following the quarter concerned. (1)Concerns only the extreme figures in the series of prices communicated by individuals and undertakings reporting. >PIC FILE= "T0010528"> Commentary on Table 5 INLAND MARKET NET SALES PROCEEDS The information in Table 5 relates to the inland consumption of petroleum products in the quarter concerned excluding all data on exports of products, and the supply of bunkers. Petroleum products means materials of which the technical quality specifications on the international market, and in each Member State, fall under one of the product names in lines 1 to 7 inclusive. Line 3 concerns "motor" gas oil, i.e. a product destined for mechanical uses. Line 4 covers data on other uses of gas oil. Line 7 refers to all fuel oils except domestic fuel oil mentioned in line 5. Line 10 "Other products", refers to oil products extracted from crude oil and distributed on the inland market, other than the products mentioned in lines 1 to 7 inclusive. Total volume of inland market sales means both total ex-refinery sales to intermediaries and large consumers, and deliveries to intermediaries and to final consumers through distribution networks. This information is for each of the lines 1 to 7 inclusive and for lines 10 and 11. Line 12 refers to the total production of refineries, i.e. covering inland consumption, exports and marine bunkers, but excluding refinery consumption and losses, and products exported after refining for the account of a foreign owner. Inland market net sales proceeds means, for each of the petroleum products in lines 1 to 7 inclusive, the average proceeds (less commission, rebates, duty and tax) from ex-refinery sales to intermediaries and final consumers through the distribution networks: - average sales proceeds means, for each of the petroleum products, the quarterly average net sales proceeds, - the range of proceeds means the lowest and the highest figure in the series of quarterly average proceeds (1). Total ex-refinery netback, which appears at line 11, means the total average net proceeds, excluding duties and taxes, netted back to the refinery gate for all the oil products derived from the crude oil: - average netback means the quarterly weighted average of ex-refinery netbacks, - the range figures for ex-refinery netbacks means the lowest and highest of the series of quarterly ex-refinery netbacks communicated by the individuals and undertakings reporting. The total ex-refinery netback is equal to the difference between: - the average total net proceeds realized from sales ex-refinery to dealers and large consumers, and from deliveries to dealers and final consumers through distribution systems, that is the total proceeds realized from all the petroleum products derived from crude oil and sold on the inland market, and - the total cost of distributing all the petroleum products. This total cost includes the total of marketing costs for all the petroleum products derived from crude oil, incurred in distribution operations specifically related to oil products. This cost should include all fixed charges (in particular depreciation and interest on fixed assets) and variable charges as well overhead expenses for all the commercial and operating activities subsequent to the refining or the import of oil products. The total cost of distributing all the petroleum products which enters into the calculation of the total ex-refinery netback, shall be, preferably, the quarterly unit cost derived from the accounts. In cases when this cost is unknown, or does not appear in the accounts of individuals and undertakings reporting, it may be estimated on the basis of annual figures which do appear in the accounts. Elements which are not to be taken into account in calculating the refinery netback are: - costs of transporting crude oil to inland refineries, - charges on working capital, (1)Concerns only the range of the series of average proceeds communicated by the individuals and enterprises reporting. - proceeds and costs relating to export of products and the supply of marine bunkers, - proceeds and costs linked to the running of hotels, restaurants, bars, the marketing of non-oil products, property activities. Table 5 will be forwarded by each Member State to the Commission at the latest by the following dates: - for information relative to the period 1 January to 31 March of each year, 15 May following, - for information relative to the period 1 April to 30 June of each year, 15 August following, - for information relative to the period 1 July to 30 September of each year, 15 November following, - for information relative to the period 1 October to 31 December of each year, 15 February of the following year. >PIC FILE= "T0010529"> >PIC FILE= "T0010530"> >PIC FILE= "T0010531"> >PIC FILE= "T0010532"> >PIC FILE= "T0010533">